Appeal from a judgment of the Supreme Court (Sheridan, J.), entered September 9, 2003 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner commenced the instant CPLR article 78 proceeding challenging a March 2002 decision of the Board of Parole denying his application for parole release. Supreme Court granted respondents’ motion to dismiss the petition and petitioner now appeals. The Attorney General has advised that petitioner reappeared before the Board of Parole on March 16, 2004 and his request for parole release was again denied. In view of this, the instant appeal is moot and must be dismissed (see Matter of Davidson v Travis, 3 AD3d 826 [2004]; Matter of Le Grand v Travis, 309 AD2d 1091 [2003]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.